Appeal from an order of the Supreme Court granted at an Albany Special Term, denying plaintiff’s motion for summary judgment under rule 113 of the Rules of Civil Practice. The action is founded upon a promissory note and is brought against defendants as indorsers thereof. The motion was against the defendant-respondent, who had answered the complaint, the other defendant not then having been served nor having appeared. Plaintiff’s moving affidavit on the face thereof established its cause of action as against the defendant-respondent and we fail to find anything in his opposing affidavit which may be deemed to set forth facts sufficient to raise a triable issue. Order reversed on the law and motion for summary judgment granted, with costs. Foster, P. J., Heffernan, Brewster, Deyo and Coon, JJ., concur.